Order, Supreme Court, Bronx County (Lucindo Suarez, J.), entered October 21, 2009, which denied defendant Ian Andrews’s motion to vacate the default judgment entered against *553him and for leave to serve an answer, unanimously affirmed, without costs.
Defendant failed to demonstrate both a reasonable excuse for his default and a meritorious defense to the action (see Youni Gems Corp. v Bassco Creations Inc., 70 AD3d 454, 455 [2010], Iv dismissed 15 NY3d 863 [2010]). He offered no evidence to substantiate his proffered excuse for his default, that he believed his mother’s counsel had answered the complaint on his behalf (see e.g. Gal-Ed v 153rd St. Assoc., LLC, 73 AD3d 438 [2010]). He offered no evidence to refute the reasonable inference from the documentary evidence and his own admissions that the transfer of his mother’s home to him, without consideration, immediately before his mother moved into plaintiff residential health care facility was fraudulent (see e.g. Matter of CIT Group / Commercial Servs., Inc. v 160-09 Jamaica Ave. Ltd. Partnership, 25 AD3d 301, 302 [2006]). Concur — Gonzalez, P.J., Catterson, Acosta, Richter and Abdus-Salaam, JJ.